Citation Nr: 1402843	
Decision Date: 01/23/14    Archive Date: 01/31/14	

DOCKET NO.  09-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 (West 2002) for a right ankle ulcer and amputation of the right lower extremity, claimed as a result of negligence on the part of Department of Veterans Affairs (VA) medical personnel during the period from April to August 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from December 1957 to January 1962.

This case initially came before the Board of Veterans' Appeals (Board) on an appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The case was previously before the Board in July 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for an ulcer of his right ankle and amputation of his right lower extremity.  In pertinent part, it is contended that, due to negligence on the part of medical personnel while hospitalized at a VA medical facility in 1995, the Veteran developed a pressure ulcer which never healed, and which eventually resulted in the amputation of his right lower extremity in 2007.

In that regard, at the time of the Board's prior remand in July 2011, it was requested that the RO obtain treatment records from 2007 reflecting private treatment at that time for the Veteran's right ankle ulcer.  Further requested was that the RO obtain copies of all VA treatment records (including nurses' notes and doctors' orders) for the Veteran's periods of hospitalization at the Augusta (Georgia) VA Medical Center in 1995.  Significantly, a review of the record discloses that the aforementioned records are now a part of the Veteran's claims file.

The Board observes that, based on evidence contained in the file, it would appear that, subsequent to the receipt of the aforementioned records, the AMC attempted to schedule an examination for the Veteran in order to determine whether his right ankle ulcer and resulting right lower extremity amputation fell within the purview of 38 U.S.C.A. § 1151.  However, a review of the Veteran's file would appear to indicate that the examination in question was never, in fact, accomplished.  It is not clear that additional examination is in order, however, as the appellant's representative has pointed out, at least additional medical opinion is in order. 

Significantly, while it is true that, in September 2009, the Veteran underwent a VA examination for the purpose of determining the answer to that very question, the examiner at that time did not have access to the aforementioned doctors' and nurses' notes, or to the previously-referenced 2007 private treatment records.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim.

Accordingly, the case is once again REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's records should then be forwarded for review by an appropriate specialist in order to more accurately determine whether his right ankle ulcer and resulting amputation of the right lower extremity were, in fact, the result of fault on the part of VA medical personnel.  If it is determined that an opinion cannot be entered without additional examination, such examination should be ordered.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the record review and examination if necessary, the reviewer should offer an opinion as to whether it is at least as likely as not the case that the Veteran's right ankle ulcer and resulting amputation were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel.  Should it be determined that the Veteran's right ankle ulcer and resulting amputation were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel, an additional opinion is requested as to whether that right ankle ulcer and resulting amputation were at least as likely as not the result of an that was not "reasonably foreseeable." 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA (including Capri records) have been reviewed.

3.  The AMC/RO should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures. 

4.  The AMC/RO should then readjudicate the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right ankle ulcer and amputation of the right lower extremity.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an additional Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since January 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



